Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to application filed on January 31, 2020. Claims 1-11 are currently pending in the application.

Examiner’s Note
The claims of the instant application appear to interfere with claims of U.S. Application No. 16/548,343 filed on 08/22/2019. Applicant is invited to suggest an interference pursuant to 37 CFR 41.202(a).

Continuity Information
This application is a continuation of and claims the benefit of U.S Application No. 16/199,463, filed on November 26, 2018 (now U.S. Patent No. 10,937,306), which application claims the benefit of and is a continuation of U.S Application No. 15/900,342 filed on February 20, 2018 (now U.S. Patent No. 10,922,958), which application claims the benefit of and is a continuation of U.S Application No.15/789,547, filed on October 20, 2017 (now U.S. Patent No. 10,325,486), which application claims the benefit of and is a continuation of U.S Application No.15/259,847, filed on September 8, 2016 (now U.S. Patent No. 9,842,492), which application claims the benefit of and is a continuation of U.S Application No.14/136,023, filed on December 20, 2013 (now U.S. Patent No. 9,449,500), which application claims the benefit of and is a continuation-in-part of U.S. Application No. 13/899,671, filed on May 22, 2013 (now U.S. Patent No. 9,437,105), which application claims the benefit of and is a continuation of U.S Application No.13/657,176, filed on December 22, 2012 (now U.S. Patent No. 9,215,394), which application claims the benefit of U.S. Provisional Application No. 61/552,857, filed October 28, 2011, and U.S. Provisional Application No. 61/680,876, filed August 8, 2012.

                                                             Drawings
The drawings filed on 01/31/2020 are acknowledged and are acceptable.

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chardon et al. (U.S Publication No. 2012/0249890 A1; hereinafter “Chardon”) in view of Laksono (U.S Publication No. 2006/0080707 A1).

As per claim 1, Chardon discloses a system for testing communication with a device (e.g. fig. 1; para. [0030]: an entertainment system 100 that includes a set of HDMI appliances 105 (e.g. HDMI display 105a and HDMI sources 105b) and a multi-media gateway 110), the system comprising:
a multimedia receiver (e.g. fig. 1: multi-media gateway 110) communicatively coupled to a source media device (e.g. fig. 1; para. [0030]: “The set of HDMI sources may be configured to source media (e.g., audio, video, still images, applications, etc.). The set of HDMI sources may include a set-top-box (e.g., cable set-top-box, satellite set-top-box, etc.), a personal video recorder (PVR), a DVD player (e.g., a Blu-ray™ disk player), a computer (desktop, laptop, netbook, tablet, PDA, etc.), a smartphone, a portable media player (iPod™, iPad™, etc.), a digital camera, a digital video camera, a digital media adapter, etc. According to some embodiments, two or more of these HDMI sources may be combined into a single electronic device. For example, the set-top-box may be combined with the PVR, DVD player, etc. The HDMI sources may be configured to source media to multi-media gateway 110 and HDMI display 105 a.”), the 5multimedia receiver configured to:
transmit a test command to control the source media device using a communication protocol (e.g. para. [0049]-[0050]: remote-control engine operating on the remote-control system of the multi-media gateway is configured to collect the CEC vendor identifier (ID) of one or more of the HDMI appliances in entertainment system 100; In one embodiment an HDMI appliance is identified by transmitting one or more CEC command codes to the HDMI display and monitoring how the HDMI display responds to one or more standard or custom CEC command codes; The remote-control engine of the multi-media gateway or the remote-control device may be configured to “link” the CEC vendor ID for an HDMI appliance with the locally stored (e.g., in the local memory of the multi-media gateway or the remote-control device) sets of command codes (set of IR command codes and/or set of CEC command codes) for the HDMI appliance);
monitor a port to which the source media device is connected to obtain a output by the source media device (e.g. para. [0049], [0052] & [0065]-[0066]: the remote-control engine operating on the multi-media gateway is configured to monitor the CEC bus and determine a set of CEC command codes that is transmitted over the CEC bus);
10determine whether the source media device received the test command based at least on the output (e.g. para. [0049], [0052] & [0058]-[0059]: an HDMI appliance is identified by transmitting one or more CEC command codes to the HDMI display and monitoring how the HDMI display responds to one or more standard or custom CEC command codes); and
in response to a determination that the source media device received the test command, store an indication that the source media device can be controlled using the communication protocol (e.g. para. [0049], [0052]-[0053] & [0058]-[0059]: the remote-control engine may be configured to store the CEC command codes in the local memory, such as the local memory of the multi-media gateway).
Chardon discloses obtaining appliance identities from Consumer Electronic Control (CEC) or Extended Display Identification Data (EDID) but does not explicitly disclose the limitations “video frame”.
However, in the same art of a multimedia system, Laksono discloses the video frame (e.g. para. [0077] & [0098]: interpreting segments (e.g., packets or frames) of the stream of data to identify the data corresponding to the channel of interest; Each packet and/or video frame includes a header section that identifies the source of the data and/or the destination of the data. Accordingly, client module 112 monitors the transmission for data addressing it and/or identifying the digital audio storage device 104; also see fig. 18; para. [0222]-[0231]).
Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the claimed invention to implement in the system of Chardon the known technique of obtaining a video frame output by the source device, as taught by Laksono, in order to provide a way for rendering devices to decode this data and use to identify the source device or channel of interest, etc.
  
As per claim 2, claim 1 is incorporated and Chardon in view of Laksono discloses: wherein the multimedia receiver further comprises a receiver configured to receive a request to perform an action executable on the source media device and wherein the multimedia receiver is further configured to transmit an operation command corresponding to the request using the communication protocol based at least on the stored 20indication (Chardon, e.g. para. [0058]-[0059], [0065]-[0066] & [0073]).
  
As per claim 3, claim 1 is incorporated and Chardon in view of Laksono discloses: wherein the multimedia receiver is configured to transmit the test command to control the source media device during a configuration procedure of the 33ACTIVE 47722403v1multimedia receiver (Chardon, e.g. para. [0048] & [0059]: the HDMI appliance is configured to provide the response information to the remote control engine, for example during setup of the remote control engine, during initial connection of the HDMI appliance to the entertainment system, based on a query from the remote control engine, etc.). 
 
As per claim 4, claim 1 is incorporated and Chardon in view of Laksono discloses: wherein the communication protocol includes at least one of: an infrared (IR) protocol; a radio-frequency (RF) protocol; an Internet Protocol (IP); or a High- 5Definition Multimedia Interface (HDMI-CEC) protocol (Chardon, e.g. para. [0038]-[0039] & [0058]: the command codes may be configured to be transmitted in IR, RF, or CEC). 
 
As per claim 5, claim 1 is incorporated and Chardon in view of Laksono discloses: wherein the multimedia receiver is configured to transmit a plurality of test commands to control the source media device, each test command being transmitted using a different communication protocol and wherein the multimedia receiver is 10configured to, for each of the plurality of test commands: determine whether the source media device received the test command; and in response to a determination that the source media device received the test command, store an indication that the source media device can be controlled using the communication protocol corresponding to the test command (Chardon, e.g. para. [0058]-[0059]).

Claims 6-10 are drawn to method claims which correspond to system claims 1-5. Therefore claims 6-10 are rejected for the same reasons as claims 1-5 above for having similar limitations and being similar in scope.

Claim 11 is drawn to method claim which also corresponds to system claim 1. Therefore claim 11 is rejected for the same reasons as claim 1 above for having similar limitations and being similar in scope (Note, Chardon fig. 1 and para. [0030]-[0036] discloses the further limitation of identifying one or more source media devices available on a network, as mentioned in claim 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687